Citation Nr: 9921437	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of chronic acne currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1983 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the 10 percent evaluation for chronic acne.

The veteran was scheduled to appear before a Member of the Board 
at a hearing at the RO in December 1998; however, the veteran 
failed to appear at the hearing.  There is no indication that the 
veteran or her representative contacted the RO or the Board to 
reschedule the hearing.  The RO, in December 1998, advised the 
veteran that her case was being certified to the Board for 
adjudication.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for her skin disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation and 
Pension Service for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation provides 
that to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

Chronic acne is currently manifested by subjective complaints of 
itching and draining lesions on the face and objective evidence 
of scattered pigmented papules and a few pustules on the face, 
upper back, and chest; hyperpigmentation with flaking and 
comedones on her forehead; and slight scarring on the forehead 
and cheeks.


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic acne have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to a 30 percent 
evaluation for her skin disorder as she experiences itchy acne 
and draining lesions on her face.  She maintains that several 
marks are permanent and that she must cover them with make-up.  
She further states that she takes constant medication for the 
acne.

The Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A claim that a 
disability has become more severe where the disability was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher evaluation is justified due to 
an increase in severity since the original evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  The veteran has not 
alleged that any records of probative value that may be obtained, 
and which have not already been requested by the VA or associated 
with her claims folder, are available.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The veteran's service medical records indicate that she was 
treated for skin complaints on multiple occasions with diagnoses 
of moderately severe facial acne and acne vulgaris of the face 
and shoulders.  The RO, in March 1993, established service 
connection for chronic acne and assigned a 10 percent evaluation 
under Diagnostic Code 7806.

VA medical records dated in November 1993 showed that the veteran 
requested evaluation for scar abrasion.  The cheeks and forehead 
had hyperpigmented patches and a few erythematous papules and 
comedones.  The nose had small dimpling.

VA medical records dated in July 1994 showed that a few crusted 
patches peri-orally were noted with mild ice pack scarring of the 
veteran's cheeks bilaterally and there were several scattered and 
coalescent hyperpigmented macules on her forehead, cheeks, and 
chin.  On the back and shoulders, there were pustules and only a 
few hyperpigmented macules.  It was noted that the veteran was on 
medication for such.  In September 1994, there were two nodules 
on the face, hyperpigmented macules, and two closed comedones.  
There were also a few hyperpigmented macules on the face and 
chest.  In November 1994, the face had several nodules.  There 
was hyperpigmentation on the back and chest.  The veteran was 
doing well in January, February and March 1995.  She had only dry 
skin in May 1995.

An April 1996 VA medical record indicates that the veteran was 
seen complaining of recent breaking out after completing dose of 
medication for nodulocystic acne.  Rare comedones were noted on 
evaluation.  The assessment was comedone acne.

At a September 1997 VA examination, the veteran complained of 
breaking out on her face, neck, chest, and back.  The veteran 
reported that the pimples itch and that her face was irritated.  
She also stated that she had a lot of scarring.  On evaluation, 
there were scattered pigmented papules and a few pustules on the 
veteran's face, back, and chest.  The pustules were primarily on 
her check and there were two lesions.  Other inflammatory 
pustules and some small cysts were observed, but there were no 
comedones.  The examiner noted that there was slight scarring of 
her forehead and cheeks, but that it was not too marked.  There 
were six inflammatory papules on the upper chest, but none on the 
back.  A mild hirsutism on the mentum and upper lip area was 
noted.  The diagnosis was mild to moderate acne vulgaris.  The 
examiner, in a December 1997 addendum, noted that photos of the 
face were requested.  The evidence of record contains photos of 
the face.   

A December 1997 private medical record indicates that the veteran 
was seen for recent acne outbreak.  On evaluation, hyperpigmented 
areas of the forehead with flaking and comedones were noted.  The 
assessment was acne vulgaris.  Later that month, there were 
macules and papules of the cheeks.  The skin was erythematous.

Disability evaluations are determined by comparing the veteran's 
current symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The rating schedule does not 
specifically address acne.  In such situations, it is permissible 
to evaluate the veteran's service-connected disorder under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 C.F.R. 
§ 4.20 (1998).  In the instant case, the veteran's chronic acne 
has been evaluated by analogy to the Diagnostic Code 7806, 
eczema.  A 10 percent evaluation is assigned for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted for 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations or exceptionally repugnant eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

After having reviewed the evidence, the Board concludes that the 
preponderance of the evidence is against an increased evaluation.  
On recent examinations, the veteran's service-connected skin 
disability has been shown to affect her face, upper back, and 
chest and to be manifested by scattered pigmented papules and 
pustules on the her face, back, and chest; hyperpigmented areas 
of the forehead with flaking and comedones; and slight scarring 
of the forehead and cheeks.  Additionally, the veteran has 
complained of itching and draining lesions, which require 
constant medication.  The veteran is competent to report that on 
which she has personal knowledge, that is what comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
To the extent that she stated that her acne is worse than the 
current 10 percent disability evaluation, specifically, that she 
has itching and draining lesions, the Board finds that the 
medical findings do not support an evaluation in excess of 
10 percent.  Although a recent examination indicates flaking of 
the forehead, none of the examiners reported findings consistent 
with constant exudation, extensive lesions, or marked 
disfigurement which would warrant a 30 percent evaluation.  In 
September 1997, the VA examiner noted only slight scarring that 
was not too marked.  Acne was described as only mild to moderate.  
See also 38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

The Board does not doubt that the disorder may be subject to 
periods of exacerbations and it appears that the veteran has 
sought treatment during such periods.  The examinations also 
demonstrate that she does not have constant exudation or itching, 
extensive lesions, or marked disfigurement.  The Board attaches 
far greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  Therefore, 
the Board finds that the preponderance of the evidence is against 
an increased evaluation for chronic acne.  Accordingly, the claim 
is denied.


ORDER

An increased evaluation for chronic acne is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeal

 

